Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE:                                  ATTORNEY FOR APPELLEE:

THOMAS E. LYNCH                                    LOWELL A. SHROYER
Indianapolis, Indiana                              Indianapolis, Indiana


                                                                              FILED
                                                                           Sep 24 2012, 9:34 am

                               IN THE                                              CLERK
                                                                                 of the supreme court,
                     COURT OF APPEALS OF INDIANA                                 court of appeals and
                                                                                        tax court




THOMAS E. LYNCH,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 49A05-1204-PL-162
                                                   )
ARTHUR H. HUSER,                                   )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Theodore M. Sosin, Judge
                         The Honorable Burnett Caudill, Magistrate
                             Cause No. 49D02-1104-PL-15955



                                       September 24, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Thomas E. Lynch appeals from the trial court's order entering judgment in favor of

Arthur H. Huser.

       We affirm.

                             DISCUSSION AND DECISION

       Indiana Appellate Rule 46 (A)(8)(a) provides as follows:

       The argument must contain the contentions of the appellant on the issues
       presented, supported by cogent reasoning. Each contention must be supported
       by citations to the authorities, statutes, and the Appendix or parts of the Record
       on Appeal relied on, in accordance with Rule 22.

Here, Appellant has failed to support his argument with cogent reasoning and citation to

authorities in support of his position. The failure to make a cogent argument is equivalent to

a failure to file a brief. Bright v. Kuehl, 650 N.E.2d 311, 317 (Ind. Ct. App. 1995).

Consequently, the issues presented here on appeal are waived, and the decision of the trial

court is affirmed.

       Affirmed.

NAJAM, J., and MAY, J., concur.




                                               2